


110 HR 1955 : Violent Radicalization and Homegrown

U.S. House of Representatives
2007-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1955
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 24, 2007
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To prevent homegrown terrorism, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Violent Radicalization and Homegrown
			 Terrorism Prevention Act of 2007.
		2.Prevention of
			 violent radicalization and homegrown terrorism
			(a)In
			 generalTitle VIII of the
			 Homeland Security Act of 2002 (6 U.S.C. 361 et seq.) is amended by
			 adding at the end the following new subtitle:
				
					JPrevention of
				violent radicalization and homegrown terrorism
						899A.DefinitionsFor purposes of this subtitle:
							(1)CommissionThe term Commission means the
				National Commission on the Prevention of Violent Radicalization and Homegrown
				Terrorism established under section 899C.
							(2)Violent
				radicalizationThe term violent radicalization means
				the process of adopting or promoting an extremist belief system for the purpose
				of facilitating ideologically based violence to advance political, religious,
				or social change.
							(3)Homegrown
				terrorismThe term homegrown terrorism means the
				use, planned use, or threatened use, of force or violence by a group or
				individual born, raised, or based and operating primarily within the United
				States or any possession of the United States to intimidate or coerce the
				United States government, the civilian population of the United States, or any
				segment thereof, in furtherance of political or social objectives.
							(4)Ideologically
				based violenceThe term ideologically based violence
				means the use, planned use, or threatened use of force or violence by a group
				or individual to promote the group or individual’s political, religious, or
				social beliefs.
							899B.FindingsThe Congress finds the following:
							(1)The development and implementation of
				methods and processes that can be utilized to prevent violent radicalization,
				homegrown terrorism, and ideologically based violence in the United States is
				critical to combating domestic terrorism.
							(2)The promotion of violent radicalization,
				homegrown terrorism, and ideologically based violence exists in the United
				States and poses a threat to homeland security.
							(3)The Internet has aided in facilitating
				violent radicalization, ideologically based violence, and the homegrown
				terrorism process in the United States by providing access to broad and
				constant streams of terrorist-related propaganda to United States
				citizens.
							(4)While the United
				States must continue its vigilant efforts to combat international terrorism, it
				must also strengthen efforts to combat the threat posed by homegrown terrorists
				based and operating within the United States.
							(5)Understanding the motivational factors that
				lead to violent radicalization, homegrown terrorism, and ideologically based
				violence is a vital step toward eradicating these threats in the United
				States.
							(6)Preventing the potential rise of self
				radicalized, unaffiliated terrorists domestically cannot be easily accomplished
				solely through traditional Federal intelligence or law enforcement efforts, and
				can benefit from the incorporation of State and local efforts.
							(7)Individuals prone to violent
				radicalization, homegrown terrorism, and ideologically based violence span all
				races, ethnicities, and religious beliefs, and individuals should not be
				targeted based solely on race, ethnicity, or religion.
							(8)Any measure taken to prevent violent
				radicalization, homegrown terrorism, and ideologically based violence and
				homegrown terrorism in the United States should not violate the constitutional
				rights, civil rights, or civil liberties of United States citizens or lawful
				permanent residents.
							(9)Certain
				governments, including the United Kingdom, Canada, and Australia have
				significant experience with homegrown terrorism and the United States can
				benefit from lessons learned by those nations.
							899C.National Commission
				on the Prevention of Violent Radicalization and Ideologically Based
				Violence
							(a)EstablishmentThere
				is established within the legislative branch of the Government the National
				Commission on the Prevention of Violent Radicalization and Homegrown
				Terrorism.
							(b)PurposeThe
				purposes of the Commission are the following:
								(1)Examine and report upon the facts and
				causes of violent radicalization, homegrown terrorism, and ideologically based
				violence in the United States, including United States connections to
				non-United States persons and networks, violent radicalization, homegrown
				terrorism, and ideologically based violence in prison, individual or
				lone wolf violent radicalization, homegrown terrorism, and
				ideologically based violence, and other faces of the phenomena of violent
				radicalization, homegrown terrorism, and ideologically based violence that the
				Commission considers important.
								(2)Build upon and
				bring together the work of other entities and avoid unnecessary duplication, by
				reviewing the findings, conclusions, and recommendations of—
									(A)the Center of
				Excellence established or designated under section 899D, and other academic
				work, as appropriate;
									(B)Federal, State, local, or tribal studies
				of, reviews of, and experiences with violent radicalization, homegrown
				terrorism, and ideologically based violence; and
									(C)foreign government
				studies of, reviews of, and experiences with violent radicalization, homegrown
				terrorism, and ideologically based violence.
									(c)Composition of
				commissionThe Commission shall be composed of 10 members
				appointed for the life of the Commission, of whom—
								(1)one member shall
				be appointed by the President from among officers or employees of the executive
				branch and private citizens of the United States;
								(2)one member shall
				be appointed by the Secretary;
								(3)one member shall be
				appointed by the majority leader of the Senate;
								(4)one member shall
				be appointed by the minority leader of the Senate;
								(5)one member shall
				be appointed by the Speaker of the House of Representatives;
								(6)one member shall
				be appointed by the minority leader of the House of Representatives;
								(7)one member shall
				be appointed by the Chairman of the Committee on Homeland Security of the House
				of Representatives;
								(8)one member shall be
				appointed by the ranking minority member of the Committee on Homeland Security
				of the House of Representatives;
								(9)one member shall be
				appointed by the Chairman of the Committee on Homeland Security and
				Governmental Affairs of the Senate; and
								(10)one member shall
				be appointed by the ranking minority member of the Committee on Homeland
				Security and Governmental Affairs of the Senate.
								(d)Chair and Vice
				ChairThe Commission shall elect a Chair and a Vice Chair from
				among its members.
							(e)QualificationsIndividuals shall be selected for
				appointment to the Commission solely on the basis of their professional
				qualifications, achievements, public stature, experience, and expertise in
				relevant fields, including, but not limited to, behavioral science,
				constitutional law, corrections, counterterrorism, cultural anthropology,
				education, information technology, intelligence, juvenile justice, local law
				enforcement, organized crime, Islam and other world religions, sociology, or
				terrorism.
							(f)Deadline for
				AppointmentAll members of the Commission shall be appointed no
				later than 60 days after the date of enactment of this subtitle.
							(g)Quorum and
				meetingsThe Commission shall meet and begin the operations of
				the Commission not later than 30 days after the date on which all members have
				been appointed or, if such meeting cannot be mutually agreed upon, on a date
				designated by the Speaker of the House of Representatives. Each subsequent
				meeting shall occur upon the call of the Chair or a majority of its members. A
				majority of the members of the Commission shall constitute a quorum, but a
				lesser number may hold meetings.
							(h)Authority of
				individuals to act for CommissionAny member of the Commission
				may, if authorized by the Commission, take any action that the Commission is
				authorized to take under this Act.
							(i)Powers of
				commissionThe powers of the Commission shall be as
				follows:
								(1)In
				general
									(A)Hearings and
				evidenceThe Commission or, on the authority of the Commission,
				any subcommittee or member thereof, may, for the purpose of carrying out this
				section, hold hearings and sit and act at such times and places, take such
				testimony, receive such evidence, and administer such oaths as the Commission
				considers advisable to carry out its duties.
									(B)ContractingThe
				Commission may, to such extent and in such amounts as are provided in
				appropriation Acts, enter into contracts to enable the Commission to discharge
				its duties under this section.
									(2)Information from
				Federal agencies
									(A)In
				generalThe Commission may
				request directly from any executive department, bureau, agency, board,
				commission, office, independent establishment, or instrumentality of the
				Government, information, suggestions, estimates, and statistics for the
				purposes of this section. The head of each such department, bureau, agency,
				board, commission, office, independent establishment, or instrumentality shall,
				to the extent practicable and authorized by law, furnish such information,
				suggestions, estimates, and statistics directly to the Commission, upon request
				made by the Chair of the Commission, by the chair of any subcommittee created
				by a majority of the Commission, or by any member designated by a majority of
				the Commission.
									(B)Receipt,
				handling, storage, and disseminationThe Committee and its staff shall receive,
				handle, store, and disseminate information in a manner consistent with the
				operative statutes, regulations, and Executive orders that govern the handling,
				storage, and dissemination of such information at the department, bureau,
				agency, board, commission, office, independent establishment, or
				instrumentality that responds to the request.
									(j)Assistance from
				Federal agencies
								(1)General services
				administrationThe Administrator of General Services shall
				provide to the Commission on a reimbursable basis administrative support and
				other services for the performance of the Commission’s functions.
								(2)Other
				departments and agenciesIn addition to the assistance required
				under paragraph (1), departments and agencies of the United States may provide
				to the Commission such services, funds, facilities, and staff as they may
				determine advisable and as may be authorized by law.
								(k)Postal
				servicesThe Commission may use the United States mails in the
				same manner and under the same conditions as departments and agencies of the
				United States.
							(l)Nonapplicability
				of Federal Advisory Committee ActThe Federal Advisory Committee
				Act (5 U.S.C. App.) shall not apply to the Commission.
							(m)Public
				meetings
								(1)In
				generalThe Commission shall hold public hearings and meetings to
				the extent appropriate.
								(2)Protection of
				informationAny public
				hearings of the Commission shall be conducted in a manner consistent with the
				protection of information provided to or developed for or by the Commission as
				required by any applicable statute, regulation, or Executive order including
				subsection (i)(2)(B).
								(n)Staff of
				Commission
								(1)Appointment and
				compensationThe Chair of the Commission, in consultation with
				the Vice Chair and in accordance with rules adopted by the Commission, may
				appoint and fix the compensation of a staff director and such other personnel
				as may be necessary to enable the Commission to carry out its functions,
				without regard to the provisions of title 5, United States Code, governing
				appointments in the competitive service, and without regard to the provisions
				of chapter 51 and subchapter III of chapter 53 of such title relating to
				classification and General Schedule pay rates, except that no rate of pay fixed
				under this subsection may exceed the maximum rate of pay for GS–15 under the
				General Schedule.
								(2)Staff
				expertiseIndividuals shall
				be selected for appointment as staff of the Commission on the basis of their
				expertise in one or more of the fields referred to in subsection (e).
								(3)Personnel as
				Federal employees
									(A)In
				generalThe executive director and any employees of the
				Commission shall be employees under
				section
				2105 of title 5, United States Code, for purposes of chapters
				63, 81, 83, 84, 85, 87, 89, and 90 of that title.
									(B)Members of
				commissionSubparagraph (A) shall not be construed to apply to
				members of the Commission.
									(4)DetaileesAny
				Federal Government employee may be detailed to the Commission without
				reimbursement from the Commission, and during such detail shall retain the
				rights, status, and privileges of his or her regular employment without
				interruption.
								(5)Consultant
				servicesThe Commission may procure the services of experts and
				consultants in accordance with
				section
				3109 of title 5, United States Code, but at rates not to exceed
				the daily rate paid a person occupying a position at level IV of the Executive
				Schedule under section 5315 of title 5, United
				States Code.
								(6)Emphasis on
				security clearancesThe
				Commission shall make it a priority to hire as employees and retain as
				contractors and detailees individuals otherwise authorized by this section who
				have active security clearances.
								(o)Commission
				personnel matters
								(1)Compensation of
				membersEach member of the
				Commission who is not an employee of the government shall be compensated at a
				rate not to exceed the daily equivalent of the annual rate of basic pay in
				effect for a position at level IV of the Executive Schedule under section 5315
				of title 5, United States Code, for each day during which that member is
				engaged in the actual performance of the duties of the Commission.
								(2)Travel
				expensesWhile away from their homes or regular places of
				business in the performance of services for the Commission, members of the
				Commission shall be allowed travel expenses, including per diem in lieu of
				subsistence, at rates authorized for employees of agencies under subchapter I
				of chapter 57 of title 5, United
				States Code, while away from their homes or regular places of business in the
				performance of services for the Commission.
								(3)Travel on Armed
				Forces conveyancesMembers
				and personnel of the Commission may travel on aircraft, vehicles, or other
				conveyances of the Armed Forces of the United States when such travel is
				necessary in the performance of a duty of the Commission, unless the cost of
				commercial transportation is less expensive.
								(4)Treatment of
				service for purposes of retirement benefitsA member of the
				Commission who is an annuitant otherwise covered by section 8344 or 8468 of
				title 5, United States Code, by reason of membership on the Commission shall
				not be subject to the provisions of such section with respect to membership on
				the Commission.
								(5)VacanciesA
				vacancy on the Commission shall not affect its powers and shall be filled in
				the manner in which the original appointment was made. The appointment of the
				replacement member shall be made not later than 60 days after the date on which
				the vacancy occurs.
								(p)Security
				clearancesThe heads of
				appropriate departments and agencies of the executive branch shall cooperate
				with the Commission to expeditiously provide Commission members and staff with
				appropriate security clearances to the extent possible under applicable
				procedures and requirements.
							(q)Reports
								(1)Final
				reportNot later than 18
				months after the date on which the Commission first meets, the Commission shall
				submit to the President and Congress a final report of its findings and
				conclusions, legislative recommendations for immediate and long-term
				countermeasures to violent radicalization, homegrown terrorism, and
				ideologically based violence, and measures that can be taken to prevent violent
				radicalization, homegrown terrorism, and ideologically based violence from
				developing and spreading within the United States, and any final
				recommendations for any additional grant programs to support these purposes.
				The report may also be accompanied by a classified annex.
								(2)Interim
				reportsThe Commission shall submit to the President and
				Congress—
									(A)by not later than
				6 months after the date on which the Commission first meets, a first interim
				report on—
										(i)its findings and
				conclusions and legislative recommendations for the purposes described in
				paragraph (1); and
										(ii)its recommendations on the feasibility of a
				grant program established and administered by the Secretary for the purpose of
				preventing, disrupting, and mitigating the effects of violent radicalization,
				homegrown terrorism, and ideologically based violence and, if such a program is
				feasible, recommendations on how grant funds should be used and administered;
				and
										(B)by not later than 6
				months after the date on which the Commission submits the interim report under
				subparagraph (A), a second interim report on such matters.
									(3)Individual or
				dissenting viewsEach member of the Commission may include in
				each report under this subsection the individual additional or dissenting views
				of the member.
								(4)Public
				availabilityThe Commission shall release a public version of
				each report required under this subsection.
								(r)Availability of
				fundingAmounts made available to the Commission to carry out
				this section shall remain available until the earlier of the expenditure of the
				amounts or the termination of the Commission.
							(s)Termination of
				commissionThe Commission shall terminate 30 days after the date
				on which the Commission submits its final report.
							899D.Center of
				Excellence for the Study of Violent Radicalization and Homegrown Terrorism in
				the United States
							(a)EstablishmentThe
				Secretary of Homeland Security shall establish or designate a university-based
				Center of Excellence for the Study of Violent Radicalization and Homegrown
				Terrorism in the United States (hereinafter referred to as
				Center) following the merit-review processes and procedures and
				other limitations that have been previously established for selecting and
				supporting University Programs Centers of Excellence. The Center shall assist
				Federal, State, local and tribal homeland security officials through training,
				education, and research in preventing violent radicalization and homegrown
				terrorism in the United States. In carrying out this section, the Secretary may
				choose to either create a new Center designed exclusively for the purpose
				stated herein or identify and expand an existing Department of Homeland
				Security Center of Excellence so that a working group is exclusively designated
				within the existing Center of Excellence to achieve the purpose set forth in
				subsection (b).
							(b)PurposeIt
				shall be the purpose of the Center to study the social, criminal, political,
				psychological, and economic roots of violent radicalization and homegrown
				terrorism in the United States and methods that can be utilized by Federal,
				State, local, and tribal homeland security officials to mitigate violent
				radicalization and homegrown terrorism.
							(c)ActivitiesIn
				carrying out this section, the Center shall—
								(1)contribute to the
				establishment of training, written materials, information, analytical
				assistance and professional resources to aid in combating violent
				radicalization and homegrown terrorism;
								(2)utilize theories,
				methods and data from the social and behavioral sciences to better understand
				the origins, dynamics, and social and psychological aspects of violent
				radicalization and homegrown terrorism;
								(3)conduct research
				on the motivational factors that lead to violent radicalization and homegrown
				terrorism; and
								(4)coordinate with
				other academic institutions studying the effects of violent radicalization and
				homegrown terrorism where appropriate.
								899E.Preventing
				violent radicalization and homegrown terrorism through international
				cooperative efforts
							(a)International
				effortThe Secretary shall,
				in cooperation with the Department of State, the Attorney General, and other
				Federal Government entities, as appropriate, conduct a survey of methodologies
				implemented by foreign nations to prevent violent radicalization and homegrown
				terrorism in their respective nations.
							(b)ImplementationTo the extent that methodologies are
				permissible under the Constitution, the Secretary shall use the results of the
				survey as an aid in developing, in consultation with the Attorney General, a
				national policy in the United States on addressing radicalization and homegrown
				terrorism.
							(c)Reports to
				CongressThe Secretary shall
				submit a report to Congress that provides—
								(1)a brief
				description of the foreign partners participating in the survey; and
								(2)a description of
				lessons learned from the results of the survey and recommendations implemented
				through this international outreach.
								899F.Protecting
				civil rights and civil liberties while preventing ideologically based violence
				and homegrown terrorism
							(a)In
				generalThe Department of Homeland Security’s efforts to prevent
				ideologically based violence and homegrown terrorism as described herein shall
				not violate the constitutional rights, civil rights, or civil liberties of
				United States citizens or lawful permanent residents.
							(b)Commitment to
				racial neutralityThe Secretary shall ensure that the activities
				and operations of the entities created by this subtitle are in compliance with
				the Department of Homeland Security’s commitment to racial neutrality.
							(c)Auditing
				mechanismThe Civil Rights
				and Civil Liberties Officer of the Department of Homeland Security shall
				develop and implement an auditing mechanism to ensure that compliance with this
				subtitle does not violate the constitutional rights, civil rights, or civil
				liberties of any racial, ethnic, or religious group, and shall include the
				results of audits under such mechanism in its annual report to Congress
				required under section
				705.
							.
			(b)Clerical
			 amendmentThe table of contents in section 1(b) of such Act is
			 amended by inserting at the end of the items relating to title VIII the
			 following:
				
					
						Subtitle J—Prevention of violent radicalization and homegrown
				terrorism
						Sec. 899A. Definitions.
						Sec. 899B. Findings.
						Sec. 899C. National Commission on the Prevention of Violent
				Radicalization and Ideologically Based Violence.
						Sec. 899D. Center of Excellence for the Study of Violent
				Radicalization and Homegrown Terrorism in the United States.
						Sec. 899E. Preventing violent radicalization and homegrown
				terrorism through international cooperative efforts.
						Sec. 899F. Protecting civil rights and civil liberties while
				preventing ideologically based violence and homegrown
				terrorism.
					
					.
			
	
		
			Passed the House of
			 Representatives October 23, 2007.
			Lorraine C. Miller,
			Clerk
		
	
	
	
